Citation Nr: 1144270	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-23 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from November 2001 to January 2002.  

This case was previously before the Board of Veterans' Appeals (Board) in September 2010, at which time it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a cervical spine disorder.  Thereafter, the case was returned to the Board for further appellate action.

In June 2010, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned.


FINDING OF FACT

The Veteran's cervical spine disorder, diagnosed as cervical disc disease, cervical spondylosis, and cervical spine strain/sprain, was first manifested approximately six years after service, and is not etiologically related to service.


CONCLUSION OF LAW

A cervical spine disorder is not the result of disease or injury incurred in or aggravated by service, nor may cervical spondylosis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2011) ; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist her in the development of the issue of entitlement to service connection for a cervical spine disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In January 2007, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete her claim, including the evidence to be provided by her, and notice of the evidence VA would attempt to obtain.  VA informed her of the criteria for service connection, as well as that, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support her claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting her treatment at the Bayonne Medical Center in April and May 2003; records reflecting her treatment at the Bayshore Community Hospital in April 2007; and the transcript of the Veteran's June 2010 hearing before the undersigned.  

In March 2008 and November 2010, VA examined the Veteran to determine the nature and etiology of any cervical spine disorder found to be present.  The VA examination reports show that the examiners interviewed and examined the Veteran, documented her current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  In addition, the November 2010 VA examiner reviewed the Veteran's claims file.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 
Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

During her June 2010 hearing before the undersigned, the Veteran testified that she initially hurt her neck during basic combat training and that she has continued to experience neck pain since that time.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran is competent to give testimony about what she experienced in and after service.  For example, she is competent to report that she first had neck pain in service and that it continued, following her separation from service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a lay person, however, she is not qualified to render opinions which require medical expertise.  Certain conditions are susceptible to lay opinion concerning lay diagnosis and etiology, and others are more appropriately addressed by medical professionals.

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

A review of the service entrance examination is negative for any complaints or clinical findings of a neck or cervical spine disorder of any kind.  Therefore, with respect to her cervical spine, she is presumed to have been sound physical condition at the time she entered service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

In December 2001, the Veteran was treated for a two day history of gradually increasing multiple joint pain, including that involving her neck and lumbar spine.  However, X-rays of the cervical spine were normal, and the impression was cervical and lumbar spine sprain or strain.  Although the Veteran contends that she continued to experience neck pain thereafter, her assertions are not supported by the evidence.  For example, in April and May 2003, shortly after her separation from service, the Veteran was treated at the Bayonne Medical Center, in part, for complaints of low back pain.  Those records are silent for any complaints or clinical findings of a cervical spine disorder, and her neck in fact was found to be normal.  It is reasonable to expect that had the Veteran been experiencing neck pain or a cervical spine disorder at that time, she would have said so.  After all, she had reported her neck problems in service, along with pain in multiple joints, including her lumbar spine.  That she did not report any cervical spine problems during her treatment at the Bayonne Medical Center tends to militate against her claim that she had continuing neck symptomatology after service.  Nevertheless in March 2008 and November 2010, VA examined the Veteran to determine the nature and etiology of any cervical spine disorder found to be present.  

Following the March 2008 VA examination, the diagnosis was neck pain due to cervical spondylosis, a general term for degenerative changes due to osteoarthritis.  Dorland's Illustrated Medical Dictionary 1567 (27th ed. 1988).  Rather than any incident in service, the examiner found that the Veteran's neck problems were the result of age-related disc desiccation.  

Following the November 2010 VA examination, the diagnoses were cervical sprain/strain and cervical degenerative disc disease.  The examiner opined that it was less likely than not related to the Veteran's service.  In so concluding, the examiner stated that the Veteran's degenerative disc disease was due to years of wear and tear rather than her four months of active duty.  The examiner also stated that a cervical sprain/strain was not usually chronic in nature.  

While the VA examiners did not agree on the exact diagnosis of the Veteran's cervical spine disorder, the salient point is that neither examiner found a nexus between the Veteran's cervical spine problems in service and her current cervical spine disorder.  That fact also tends to militate against the Veteran's claim.

In short, the medical evidence is against the claim.  As to the Veteran's own statements concerning the etiology of her disorder, the Board finds that the determination of what cervical spine disorder is present, and the etiology of any such disorder, are matters clearly outside the realm of lay expertise.  The Veteran's particularly maladies are not readily observable, as they are muscular or orthopedic, as opposed to a skin disorder or other malady readily perceivable.  Moreover, cervical spine disorders are typically determined through the use of special diagnostic studies such as X-rays, which also suggests that a layperson is not competent to determine whether they actually have such a disorder.  This is particular true where, as here, there is controversy even amongst physicians as to the nature of the neck disability.  

The Veteran is certainly competent to report symptoms such as neck pain through the years, but in this particular case, the Board has found her account to lack credibility in light of the post-service evidence showing that she did not report such symptoms at times when she would reasonably have been expected to document those complaints.   In any event, the etiology of neck pain is clearly one which can be multifactorial, and a layperson can not reasonably be expected to have the expertise to parse out the origins of an unobservable neck pathology.

Even were the Veteran competent to opine as to the nature and origin of her cervical spine disability, the Board finds that the probative value of her opinion is greatly outweighed by the opinion of the medical examiners, who clearly do have the training, experience and education to determine the origin of neck disorders.

In sum, the preponderance of the competent and credible evidence shows that the Veteran's current cervical spine disorder was first manifested more than six years after her separation from service and that it is unrelated thereto.  Absent a competent nexus to service, either through a professional opinion or through credible accounts of continuing symptomatology, the Veteran does not meet the criteria for service connection, either on a direct or presumptive basis.  Therefore, service connection for a cervical spine disorder is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for a cervical spine disorder is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


